Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Group I, claim(s) 1-4 (part), 7-9 (part), drawn to a method of altering fatty acid and/or triacylglycerol production in plants and/or algae, comprising increasing the activity of ACCase by total or partial silencing BADC gene, classified in CPC group C12N 15/8201, for example. 
II.	 Claim(s) 1 (part), 5-6, drawn to a method of altering fatty acid and/or triacylglycerol production in plants and/or algae, comprising decreasing the activity of ACCase by overexpression of BADC gene, classified in CPC group C12N 15/8205, for example.
III.	Claim(s) 10-15 (part), drawn to a plant or seed, wherein the seed of the plant or said seed comprises increased oil content, and wherein said plant or seed comprises increasing the activity of ACCase by total or partial silencing BADC gene, classified in CPC group C12N 15/82, for example.
IV.	Claim 16, drawn to a plant or part thereof comprising altering fatty acid and/or triacylglycerol production in plants and/or algae, comprising decreasing the activity of ACCase by overexpression of BADC gene, classified in CPC group C12N 15/8202, for example.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the plant can be made by another and materially different process, such as by isolating a plant cell from a plant and regenerating into the plant having increased activity of ACCase by total or partial silencing endogenous BADC gene.
Inventions of Groups III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the plant can be made by another and materially different process, such as by isolating a plant cell from a plant and regenerating into the plant having decreased activity of ACCase by overexpression of BADC gene.
Inventions of Groups I, III and invention of Groups II, IV are patenably distinct. Invention of Group II  and Group IV requires decreasing the activity of ACCase by overexpression of BADC gene, whereas the inventions of Groups I and III require increasing activity of ACCase by total or partial silencing endogenous BADC gene.  The searching the art pertaining to the invention of Groups II, IV will reveal no information pertaining to the inventions of Groups I and III.  The art search for inventions of Groups II, IV, and Groups I and III  are not coextensive.
Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  
Applicants are required to elect one nucleic acid sequence and one encoded amino acid sequence to be examined in conjunction with the elected group of claims.  In the instant case, In view of this, restriction is limited to one nucleic acid sequence and its encoded polypeptide. In the instant case, Applicant is required to elect one nucleic acid sequence and its encoded polypeptide from SEQ ID NOs: 1-6 with elected group of claims.
For claim 3 (Group I), Applicant is required to elect one species from the following : 
Antisense, RNAi, CRISPR, TALON, nanobodies, EMS mediated gene knockout, T-DNA mediated gene knockout, conventional mutagenesis and conventional targeted breeding.
For claim 4 (Group I) and claim 6 (Group II), one species from the following: BADC1, BADC2, BADC3 and artificial genes containing BADC motifs.
For claim 9 (Group I): if RNAi is chosen as elected species from claim 3 (Group I), then election of one RNAi cassette is also required from SEQ ID NO: 138.
It is important to note the elected species of claim 4 (Group I) must correspond with the elected SEQ ID NO: from SEQ ID NOs: 1, 3 and 5.

Additionally, for Groups I-IV: election of one species from plants and algae is also required.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA). 
/VINOD KUMAR/                    Primary Examiner, Art Unit 1663